Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a machine learning detector” in claims 1 and 11,
 “a video capture device” in claim 1,
“a motion platform” in claims 1 and 11,
“a location tracker” in claims 1 and 11,
“a controller” in claims 1 and 11,
“an expression detector” in claim 8,
“a feedback device” in claim 9,
“a pan/tilt platform” in claim 10, and
“servo controls” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 6-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11 each recite the limitation “the image.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a single “image.”

Claims 11-13 each recite the limitation “the location data.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “location data.”

Claim 16 recites the limitation “the VR participant’s position.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “VR participant’s position.”

Claim 16 recites the limitation “the video stream images.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a plurality of “video stream images.” 

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US 2015/0193983 A1) in view of Strubbe et al (US 6,850,265 B1).

Regarding claim 1, Katz discloses a system, comprising: 
a machine learning detector [e.g. Fig. 3: 330; Fig. 1: 135, 110] that, employs machine learning, to learn a shape of a virtual reality (VR) headset [e.g., Fig. 1: 105] during a training sequence [e.g., see Paragraphs 42-43];
a video capture device [e.g., Fig. 1: 135] to broadcast a video [e.g., see Paragraph 25] of a streaming participant wearing the VR headset [e.g., see Paragraph 3]; 
a movement platform [e.g., Fig. 3: 340] to move the video capture device in response to a control command [e.g., Paragraph 39: adjust camera orientation responsive to calibration/imaging parameters]; and 
a location tracker [e.g., Fig. 2A: 120; Fig. 3: 350] further comprises and generates location data by detecting movement of the shape of the VR headset within images of the video [e.g., see Paragraphs 49-51];
a controller [e.g., Fig. 3: 350; Paragraph 28: processor] to receive the location data associated with the participant [e.g., see Paragraphs 29, 32-34], the controller to position the video capture device such that the participant's location within the image is adjusted by the control command, the control command adjusted according to participant movement detected by changes in the location data (e.g., see Paragraphs 38-39, 49-51).

Katz does not appear to expressly disclose a motion platform, as instantly claimed and disclosed.
However, Strubbe discloses a video capture device [e.g., Figs. 1, 2: 18] to broadcast an image of a streaming participant [e.g., Fig. 1: 22]; 
a motion platform [e.g., Fig. 2: 34] to move the video capture device in response to a control command [e.g., Column 4, Line 37 – Column 5, Line 62: pan, tilt and/or zoom settings of the camera]; and 
a controller [e.g., Fig. 1: 12, 14-17] to receive location data [e.g., Fig. 3: audio/video inputs, 102, 104] associated with the participant, the controller to position the video capture device such that the participant's location within the image is adjusted by the control command, the control command adjusted according to participant movement detected by changes in the location data (e.g., see Fig. 4; Column 3, Line 29 – Column 7, Line 59).

Katz and Strubbe are analogous art, because they are from the shared inventive field of video capture.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Strubbe’s motion platform with Katz’s virtual reality system, so as to efficiently automate the tracking process.

Regarding claim 2, Katz discloses the location tracker generates the location data further based on location information received from the VR headset (e.g., see Paragraphs 49-51). 

Regarding claim 3, Katz discloses the location information is received as location coordinates from the VR headset, and the location data is translated by the location tracker to a reference point [e.g., Figs. 2AB: 215] of the video capture device to provide physical coordinates to the controller for movement of the motion/movement platform (e.g., see Paragraphs 44-63).

Regarding claim 4, Strubbe discloses the physical coordinates are translated by the location tracker to the control command as a pitch command that controls up and down movement or rotation of the motion platform, a yaw command that controls side-to-side movement or rotation of the motion platform, or a reposition command that controls physical repositioning of the motion platform (e.g., see Fig. 4; Column 4, Line 37 – Column 6, Line 3).

Regarding claim 6, Katz discloses the location tracker further comprises an infrared sensor, and the location tracker generates the location data further based on employing the infrared sensor to detect an infrared beacon generated from an infrared emitter in the VR headset, wherein the location data provides an alignment parameter to the controller to center the VR headset within a field of view of the video capture device (e.g., see Paragraphs 20-21, 25, 29, 63).

Strubbe discloses the location data from the location tracker provides an alignment parameter to the controller to center the user’s head within a field of view of the video capture device (e.g., see the Abstract, Column 7, Lines 28-43).

Regarding claim 7, Katz discloses the video capture device includes a lens having a zoom control to adjust the distance of the lens relative to the participant in response to a zoom command from the controller (e.g., see Paragraph 39).

Strubbe discloses the video capture device includes a lens having a zoom control to adjust the distance of the lens relative to the participant in response to a zoom command from the controller (e.g., see Figs. 2, 4; Column 4, Line 37 – Column 6, Line 3).

Regarding claim 8, Strubbe discloses an expression detector [e.g., Fig. 3: 102] to detect a change of expression of the participant, wherein the zoom command is adjusted based on the detected change of expression (e.g., see Fig. 4; Column 4, Line 54 – Column 8, Line 21).

Regarding claim 9, Strubbe discloses a feedback device [e.g., Fig. 3: 102] to receive expression data from the participant, the feedback device includes 
a manual control to snapshot an image of the participant's current expression, 
a muscle sensor worn by the participant to detect the change in expression, or
an audible sensor to detect a change in voice inflection of the participant  (e.g., see Fig. 4; Column 4, Line 54 – Column 8, Line 21).

Regarding claim 10, Strubbe discloses the motion platform is a pan/tilt platform that includes servo controls to control panning and tilting of the video capture device in response to the control command (e.g., see Fig. 4; Column 4, Line 37 – Column 6, Line 3).

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claims 1 and 2; furthermore, Katz discloses device, comprising: 
a machine learning detector [e.g. Fig. 3: 330; Fig. 1: 135, 110] that, employs machine learning, to learn a shape of a virtual reality (VR) headset [e.g., Fig. 1: 105] during a training sequence [e.g., see Paragraphs 42-43];
a movement platform [e.g., Fig. 3: 340] to including a camera [e.g., Fig. 1: 135] mounted thereon to generate a video [e.g., see Paragraph 25] of a VR participant [e.g., Fig. 1: 105] wearing the VR headset [e.g., see Paragraph 3], the movement platform to move the camera in response to a control command [e.g., Paragraph 39: adjust camera orientation responsive to calibration/imaging parameters]; 
a location tracker [e.g., Fig. 2A: 120; Fig. 3: 350; Fig. 1: 135, 110] to generate location by detecting movement of the shape of the VR headset within images of the video [e.g., see Paragraphs 49-51]; and 
a controller [e.g., Fig. 3: 350; Paragraph 28: processor] to position the motion platform such that the VR participant's location within the image is adjusted by the control command in response to physical changes of the VR headset as determined from the location data (e.g., see Paragraphs 38-39, 49-51).

Katz does not appear to expressly disclose a motion platform, as instantly claimed and disclosed.
However, Strubbe discloses a device, comprising: a motion platform [e.g., Fig. 2: 34] to including a camera [e.g., Figs. 1, 2: 18] mounted thereon to generate a video of a VR participant [e.g., Fig. 1: 22], the motion platform to move the camera in response to a control command [e.g., Column 4, Line 37 – Column 5, Line 62: pan, tilt and/or zoom settings of the camera]; and
a controller [e.g., Fig. 1: 12, 14-17] to position the motion platform such that the VR participant's location within the image is adjusted by the control command in response to physical changes of the user’s head as determined from the location data (e.g., see Fig. 4; Column 3, Line 29 – Column 7, Line 59).

Katz and Strubbe are analogous art, because they are from the shared inventive field of video capture.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Strubbe’s motion platform with Katz’s virtual reality system, so as to efficiently automate the tracking process.

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 3; furthermore, Katz discloses the location data is translated by the location tracker to a reference point [e.g., Figs. 2AB: 215] of the camera to provide physical coordinates to the controller for movement of the motion platform (e.g., see Paragraphs 44-63).

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 6; furthermore, Katz discloses the location tracker further comprises an infrared sensor, and the location tracker generates the location data further based on employing the infrared sensor to detect an infrared beacon generated from an infrared emitter in the headset, wherein the location data from the location tracker provides an alignment parameter to the controller to center the headset within a field of view of the camera (e.g., see Paragraphs 20-21, 25, 29, 63).

Strubbe discloses the location data from the location tracker provides an alignment parameter to the controller to center the headset within a field of view of the camera (e.g., see the Abstract, Column 7, Lines 28-43).

Regarding claim 16, Strubbe discloses adjusting the VR participant’s position within the video stream images comprises adjusting a position of a camera [e.g., Figs. 1, 2: 18] that is generating the video stream images (e.g., see Fig. 4; Column 3, Line 29 – Column 7, Line 59).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz et al (US 2015/0193983 A1).

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Katz discloses a method, comprising: 
learning [e.g. Fig. 3: 330; Fig. 1: 135, 110], by a system comprising a processor [e.g., see Paragraphs 28, 89, 90], using machine learning, a shape of a headset [e.g., Fig. 1: 105] during a training sequence [e.g., see Paragraphs 42-43];
generating [e.g., via Fig. 1: 135], by the system, video stream images [e.g., see Paragraph 25] of a virtual reality (VR) participant wearing the headset [e.g., see Paragraph 3]; 
generating, by the system, location data [e.g., via Fig. 3: 350; Paragraph 28: processor; Fig. 1: 135, 110] by detecting movement of the shape of the headset [e.g., Fig. 1: 105] within the video stream images (e.g., see Paragraphs 29, 32-34, 49-51); 
detecting physical changes of the headset from the location data; and 
adjusting the VR participant's position [e.g., Paragraph 39: adjust camera orientation responsive to calibration/imaging parameters] within the video stream images based on the physical changes of the headset (e.g., see Paragraphs 29-39, 49-56).

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 11; furthermore, Katz discloses selecting between a plurality of cameras for generating the video stream images of the virtual reality (VR) participant based on detecting the physical changes of the headset (e.g., see Paragraphs 25, 29-39, 49-56).

Response to Arguments
Applicant's arguments filed on 1 June 2022 have been fully considered but they are not persuasive.

The Applicant contends, “Katz et al. does not learning a shape of a VR headset using machine learning, and thus fails to disclose ‘a machine learning detector that, employs machine learning, to learn a shape of a virtual reality (VR) headset during a training sequence; a video capture device to broadcast a video of a streaming participant wearing the VR headset; a motion platform to move the video capture device in response to a control command; and a location tracker that generates location data by detecting movement of the shape of the VR headset within images of the video’ ” (see Page 9 of the Response filed on 1 June 2022). However, the Office respectfully disagrees.

Katz discloses a machine learning detector [e.g. Fig. 3: 330; Fig. 1: 135, 110] that, employs machine learning, to learn a shape of a virtual reality (VR) headset [e.g., Fig. 1: 105] during a training sequence [e.g., see Paragraphs 42-43: The estimation module 330 extracts locator information from the images in the slow calibration data, the locator information describing positions of observed locators 120 relative to each other in a given image… The estimation model 330 compares the relative positions of the observed locators 120 to the relative positions of the model locators to determine correspondences between observed locators 120 on the VR headset 105 and model locators from the headset model. In embodiments where calibration is occurring for a VR headset 225 including multiple rigid bodies, model locators corresponding to observed locators on both the front rigid body 205 and the rear rigid body 230 are identified from at least one of the images of slow calibration data… The estimation module 330 determines a projection matrix based on the headset model and the information describing model locators and observed locators 120. The projection matrix is a mathematical construct that translates ideal positions of locators 120, described by the headset model, to positions on an image plane, described by the images of the observed locators 120, of the imaging device 135];
a video capture device [e.g., Fig. 1: 135] to broadcast a video [e.g., see Paragraph 25] of a streaming participant wearing the VR headset [e.g., see Paragraph 3]; 
a movement platform [e.g., Fig. 3: 340] to move the video capture device in response to a control command [e.g., Paragraph 39: adjust camera orientation responsive to calibration/imaging parameters]; and 
a location tracker [e.g., Fig. 2A: 120; Fig. 3: 350; Fig. 1: 135, 110] further comprises and generates location data by detecting movement of the shape of the VR headset within images of the video [e.g., see Paragraphs 49-51];
a controller [e.g., Fig. 3: 350; Paragraph 28: processor] to receive the location data associated with the participant [e.g., see Paragraphs 29, 32-34], the controller to position the video capture device such that the participant's location within the image is adjusted by the control command, the control command adjusted according to participant movement detected by changes in the location data (e.g., see Paragraphs 38-39, 49-51).

Katz’ detection of positions of observed locators [Fig. 2A: 120] positioned across the exterior surface (including the headset corners – see paragraph 20) of the VR headset will inherently and necessarily result in “learning a shape” of the headset.
Moreover, Katz describes generating a “projection matrix [that] is a mathematical construct that translates ideal positions of locators 120, described by the headset model, to positions on an image plane, described by the images of the observed locators 120, of the imaging device 135” (paragraph 40). This projection matrix of the VR headset’s locators (which correspond to the shape of the exterior surface of the headset) will also inherently and necessarily result in “learning a shape” (by a machine) of the headset.
Furthermore, Katz’ storage of information describing a VR headset’s model locators  (which correspond to the shape of the exterior surface of the headset) constitutes “learning a shape” of the headset.

If a machine/processor maps (i.e., the “training sequence”) the position of points across the surface of an object, that clearly constitutes “learning” that object’s shape. As the object’s shape changes, the sensed position of points across the surface of that object would change in direct correspondence with the shape. If one knows the position of points across the surface of an object, one inherently “learns” the object’s shape (i.e., the quality of a distinct object in having an external surface).

Additionally, Katz’ camera [Fig. 1: 135] merely capturing images of the VR headset [Fig. 1: 105] will also inherently and necessarily result in a machine (i.e., the camera and the attached virtual reality console/processor 110 that stores and analyzes the image data) “learning a shape” of the headset during a training sequence (i.e., while capturing images of the headset).
If a machine/camera takes a picture (i.e., the “training sequence”) of the exterior surface of a VR headset, that clearly constitutes “employing machine learning, to learn a shape of” the headset.

If the Applicant is employing a different/specific form of object shape machine learning, they are respectfully encouraged to incorporate those specific features into the instant claim language.
At present the claim language is broadly worded enough that it reads on the cited prior art.

Katz does not appear to expressly disclose a motion platform, as instantly claimed and disclosed.
However, Strubbe discloses a video capture device [e.g., Figs. 1, 2: 18] to broadcast an image of a streaming participant [e.g., Fig. 1: 22]; 
a motion platform [e.g., Fig. 2: 34] to move the video capture device in response to a control command [e.g., Column 4, Line 37 – Column 5, Line 62: pan, tilt and/or zoom settings of the camera]; and 
a controller [e.g., Fig. 1: 12, 14-17] to receive location data [e.g., Fig. 3: audio/video inputs, 102, 104] associated with the participant, the controller to position the video capture device such that the participant's location within the image is adjusted by the control command, the control command adjusted according to participant movement detected by changes in the location data (e.g., see Fig. 4; Column 3, Line 29 – Column 7, Line 59).

Katz and Strubbe are analogous art, because they are from the shared inventive field of video capture.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Strubbe’s motion platform with Katz’s virtual reality system, so as to efficiently automate the tracking process.

Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Jeff Piziali/
Primary Examiner, Art Unit 2628
31 August 2022